Citation Nr: 0020753	
Decision Date: 08/08/00    Archive Date: 08/17/00

DOCKET NO.  97-05 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to assignment of a higher rating for service-
connected residuals of a head injury, to include dysthymia, 
currently rated as 50 percent disabling.  

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU) based on service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active military service from January 1991 to 
December 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal, in part, from a July 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which granted service 
connection for residuals of a head injury, to include 
impaired memory, concentration, cognitive functioning, 
balance problems, and depression, rated as 30 percent 
disabling.  The veteran disagreed with that rating and 
initiated this appeal.  In a May 1997 rating decision, the RO 
increased the rating to 50 percent disabling, effective from 
February 1996.  The RO also recharacterized the disability as 
a nervous condition.  Most recently, in a January 1998 
supplemental statement of the case, the disability was 
recharacterized as residuals of a head injury and dysthymia.  

The Board notes that although the veteran was granted an 
increased rating during the pendency of this appeal, he has 
continued to express his disagreement with the assigned 
rating.  Moreover, as the veteran has not been granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, his appeal has not been abrogated by the 
assignment of a higher rating.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993). 

The veteran also appealed an October 1997 RO decision that 
denied his claim for TDIU.  After the issuance of a statement 
of the case, the veteran perfected his appeal of that issue 
and it is properly in appellate status. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been received by the RO.

2.  Since the time of the award of service connection, 
effective February 1996, the veteran's service-connected 
residuals of a head injury, to include dysthymia, has been 
productive of moderately disabling depression, and subjective 
complaints of a lack of concentration, impaired short-term 
memory, and some difficulty sleeping; there is no evidence of 
record of panic attacks, flashbacks, obsessive rituals, 
suicidal ideation, or more severely disabling symptomatology, 
including severe social and industrial impairment.

3.  Service connection is presently in effect for residuals 
of a head injury, to include dysthymia, currently rated as 50 
percent disabling; status post fracture of the left tibia and 
fibula, with a history of osteomyelitis, currently rated as 
10 percent disabling; migraine equivalent; currently rated as 
10 percent disabling; tinnitus, currently rated as 10 percent 
disabling; scar, occipital area, y-shaped, rated as 
noncompensable; scar, dorsum, right hand, rated as 
noncompensable; and scar, lateral right wrist, rated as 
noncompensable; the veteran's combined disability rating is 
60 percent.  

4.  The veteran has a high school education and some Navy 
training; his past work experience includes a sales position, 
some work erecting steel buildings, a position in sales and 
service, and his work in the Navy as an aviation structural 
mechanic; he indicated that he became too disabled to work in 
March 1996.

5.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of a rating in excess of 50 
percent for residuals of a head injury, to include dysthymia, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.124a- 4.130, Diagnostic Codes 8045-9433 
(1999); 38 C.F.R. §§ 4.125- 4.132, Diagnostic Codes 8045-9405 
(1996).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities have not been met.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 
4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal was previously before the Board and remanded in 
January 1999 for additional development.  The requested 
development has been completed, and the case is now ready for 
disposition.

The veteran has expressed disagreement with the original 
assignment of a disability rating following an award of 
service connection for residuals of a head injury, to include 
dysthymia.  As such, the underlying claim for an increased 
rating is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  Moreover, the severity 
of the disability at issue is to be considered during the 
entire period from the initial assignment of disability 
ratings to the present time.  See Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999).  The Board is satisfied that all 
relevant facts have been properly and sufficiently developed, 
as there are several VA and private examination reports of 
record, which are thorough and complete.  Accordingly, no 
further development is required to comply with the duty to 
assist the veteran in establishing his claim.  See 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  When an unlisted condition is encountered, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

A brief review of the history of this appeal reveals that in 
a July 1996 rating decision, the veteran was awarded service 
connection for residuals of a head injury, to include 
impaired memory, concentration, cognitive functioning, 
balance problems, and depression.  A 30 percent rating was 
assigned from February 1996.  The veteran disagreed with that 
rating and initiated this appeal.  In a May 1997 rating 
decision, the RO increased the rating to 50 percent 
disabling, effective from February 1996.  The RO also 
recharacterized the disability as a nervous condition.  Most 
recently, in a January 1998 supplemental statement of the 
case, the disability was recharacterized as residuals of a 
head injury and dysthymia.  

The Board further notes that during the pendency of the 
veteran's claim, the regulations pertaining to evaluation of 
mental disorders were amended, effective November 7, 1996.  
See 61 Fed. Reg. 52695-52702 (1996) (presently codified at 38 
C.F.R. §§ 4.125- 4.130 (1999) (hereinafter referred to as 
"new" or "current" regulations).  The United States Court 
of Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that "where the law or regulation changes 
after a claim has been filed or reopened but before the ... 
judicial appeal process has been concluded, the version most 
favorable to appellant should and ... will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so."  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991); but see 38 U.S.C.A. § 5110(g) (where 
compensation is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such an award or 
increase ... shall not be earlier than the effective date of 
the Act or administrative issue).  

In light of the foregoing, the Board will evaluate the 
veteran's residuals of a head injury, to include dysthymia, 
under both the current and former versions of the regulations 
for rating mental disorders, and apply the most favorable 
result to the veteran.  The Board points out that in a 
January 1997 Statement of the Case, the RO duly considered 
the veteran's claim under both versions of the regulations.  

As noted above, in a May 1997 rating decision, the RO 
assigned a 50 percent rating for the veteran's service-
connected residuals of a head injury with dysthymia, 
effective from February 1996.  Under the former version of 
the rating criteria for evaluating dysthymia, a 50 percent 
rating is assigned when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9405 
(1996).  

According to the current regulations, as amended effective 
November 7, 1996, dysthymia is rated under the general 
formula for mental disorders.  38 C.F.R. § 4.130, Diagnostic 
Code 9433.  The current regulations provide that a mental 
disorder shall be evaluated "based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of examination."  38 C.F.R. 
§ 4.126(a).  A 50 percent evaluation is assigned if there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when the 
evidence demonstrates occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9433 (1999).

The Board also notes that the RO cited 38 C.F.R. § 4.124a, 
Diagnostic Code 8045, in rating the veteran's disability, 
which relates to brain disease due to trauma.  However, in 
the present case, as the veteran's predominant symptoms 
appear to be depression, the Board will evaluate his 
disability under the criteria for rating mental disorders, as 
summarized above.  

The record reveals that this appeal arose out of injuries 
sustained by the veteran in a motorcycle accident during 
military service in October 1991.  Specifically, the veteran 
sustained a closed head injury, as well as an injury to his 
left lower extremity.  Following service separation, in May 
1996 the veteran underwent a VA examination and was diagnosed 
with a closed head injury with subsequent impairment of 
memory, concentration, and cognitive functioning, mild to 
moderate in severity.  He was also diagnosed with dysthymia, 
moderate to severe, secondary to head injury.  The veteran 
complained of depression, mood shifts, irritability, impaired 
short-term memory, and difficulty concentrating, as well as 
impairment in relationships.  The examiner indicated that the 
veteran was appropriately attired and related in a friendly 
and cooperative manner.  His affect was mildly anxious, and 
he showed moderate depression.  He displayed symptoms 
including attention deficit, difficulty concentrating, mild 
cognitive blunting, mood shifts with irritability, marked 
depression, and impaired self-esteem.  In the examiner's 
opinion, the veteran had post-concussion syndrome, and 
continued to show problems that suggest brain injury.  The 
examiner indicated that the veteran manifested moderate to 
severe depression, and was impaired in his employability at 
that time.  

An October 1996 private medical report from David Parrish, 
M.D., indicates that the veteran displayed neuropsychiatric 
symptomatology that appeared to be related to his closed head 
injury.  The veteran had cognitive impairment, including poor 
impulse control, as well as chronic depression associated 
with an unstable mood.  The veteran did not appear suicidal 
at that time.  

In February 1997, the veteran underwent an additional VA 
examination and was diagnosed with dysthymia, mild to 
moderate, recurrent without any psychotic features.  He was 
also diagnosed with post-traumatic stress disorder, secondary 
to his motorcycle accident, and episodic anxiety disorder.  
The veteran was divorced and reportedly missed his children.  
He stated that he experienced depressive symptoms as a result 
of the accident, but he denied having dreams or nightmares 
from the accident.  His primary difficulty was not being 
physically able to do the same activities that he could do 
prior to the accident.  Objective findings revealed that the 
veteran was oriented and demonstrated an adequate level of 
concentration and intelligence.  There was no abnormal 
thought process, and no hallucinations or delusions.  The 
veteran manifested no obsessive or ritualistic behavior, and 
he had no panic attacks, although he noted some sleep 
impairment.  The examiner opined that the severity of the 
veteran's depression and anxiety depended upon the level of 
stress he had been experiencing.  An Axis V diagnosis, 
presumably a Global Assessment of Functioning (GAF) score, of 
50/70 was assigned.

A February 1997 private medical report from the Platte 
Medical Group contains an assessment of post-traumatic 
headaches, "which probably are from the trauma."  The 
examiner indicated that no other neurological problems were 
detected, but that the veteran manifested post traumatic 
syndrome with depression and headaches, and some imbalance.  

Most recently, the veteran underwent a VA examination in June 
1999, and was diagnosed with dysthymia, mild to moderate, 
recurrent, without any psychotic features; post-traumatic 
stress disorder, mild to moderate, secondary to his 
motorcycle accident; and anxiety disorder, episodic.  A GAF 
score of 60 was assigned.  The veteran complained of 
depression, as well as decreased sleep and energy, with low 
motivation.  He reported a short attention span and poor 
concentration with inadequate recall and memory.  The veteran 
denied having any flashbacks or nightmares.  He also denied 
any intention of avoiding people, and denied having a problem 
with loud noises.  The veteran was appropriately dressed and 
groomed, with good hygiene.  He had good eye contact, but low 
mood and affect.  His speech was clear and coherent, his 
thought process was normal, and there was no indication of 
hallucinations or delusions.  He denied suicidal or homicidal 
ideations.  He had difficulty with short-term memory, 
although he had no obsessive or ritualistic behavior, and no 
indication of panic attacks.  The veteran was not employed, 
but he was attending school for electronics technology.      

In light of the medical evidence of record, summarized in 
pertinent part above, the Board finds that the symptomatology 
attributable to the veteran's service-connected residuals of 
a head injury, to include dysthymia, warrants no more than 
the currently assigned 50 percent evaluation, under both the 
former and current versions of the rating criteria for 
evaluating mental disorders.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9433 (1999); 38 C.F.R. § 4.132, Diagnostic 
Code 9405 (1996).  In that regard, the medical evidence of 
record since the original grant of service connection, 
effective February 1996, has consistently reflected that the 
veteran experienced moderately disabling depression.  
Although the veteran has complained of impaired 
concentration, short-term memory, irritability, and some 
difficulty sleeping, he appears to be generally functioning 
satisfactorily.  The medical evidence clearly indicates that 
the veteran has not manifested any panic attacks, flashbacks, 
obsessional rituals, illogical speech, abnormal or illogical 
though process, homicidal or suicidal tendencies, or neglect 
of personal appearance and hygiene.  In fact, the veteran 
appeared at the VA examinations appropriately dressed, 
cooperative, alert, and oriented.  He recently denied 
intentionally avoiding people, and in the June 1999 VA 
examination, he indicated that he was trying to stabilize his 
lifestyle.

The Board acknowledges the findings in the May 1996 VA 
examination report, in which the examiner characterized the 
veteran's depression as moderate to severe, as opposed to 
later VA examination reports that characterized the 
depression as mild to moderate.  However, the Board does not 
find that the veteran's overall disability picture at the 
time of that examination were so severe as to warrant a 
higher rating.  In that regard, in another part of the 
examination report, the examiner describes the depression as 
moderate, and indicates that the veteran displayed mild 
anxiety, but was appropriately dressed, friendly, and 
cooperative. 

The Board finds that the overall symptomatology of record 
appears consistent with the February 1997 VA Axis V diagnosis 
of 50-70, and the June 1999 GAF score of 60, which is 
indicative of moderate symptomatology, according to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).  
See 38 C.F.R. § 4.130; see also Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995) (veteran was rated at 50 percent for 
PTSD, and his GAF score was 55 to 60, corresponding to 
moderate difficulty in social and occupational functioning, 
under DSM IV).

In short, the Board is not persuaded that the veteran's 
service-connected residuals of a head injury, to include 
dysthymia, is disabling to such a degree as to warrant an 
evaluation in excess of 50 percent under the applicable 
rating criteria, either at the time of the original grant of 
service connection, effective February 1996, or at the 
present time.  In conclusion, after a review of all the 
evidence of record, the Board finds that the currently 
assigned 50 percent evaluation is appropriate under both 
versions of the regulations for evaluating mental disorders, 
and the appeal is denied.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9433 (1999); 38 C.F.R. § 4.132, Diagnostic Code 9405 
(1996). 

In reaching this decision, the Board has considered the 
complete history of the veteran's residuals of a head injury 
with dysthymia, as well as the current clinical 
manifestations of this disability and its effect on the 
veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.41.  
All other pertinent aspects of 38 C.F.R. Parts 3 and 4 have 
also been considered.  Should the veteran's disability 
increase in severity, he may be entitled to a higher 
evaluation; however, at present, there is no basis for an 
evaluation in excess of 50 percent.  See 38 C.F.R. § 4.1.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board has considered the fact that the veteran 
is presently unemployed, although he reported that he is 
attending school.  The Board also has considered the comment 
in the May 1996 VA examination that the veteran was impaired 
in his employability at that time.  However, the Board points 
out that the VA Schedule for Rating Disabilities contemplates 
average impairment in earning capacity.  In the present case, 
in the absence of evidence that the veteran's service-
connected residuals of a head injury, including dysthymia, 
has caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated such frequent periods of hospitalization such 
that application of the regular schedular standards is 
impracticable, there is no basis to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  TDIU.

This appeal arises out of the veteran's claim that his 
service-connected disabilities render him unemployable.  

The Board finds that the veteran's claim for a total rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim that is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to his claim.  The Board also is 
satisfied that all the facts relevant to this claim have been 
properly and sufficiently developed.

According to the law, entitlement to a TDIU requires the 
presence of an impairment so severe that it is impossible for 
the average person to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations essentially establish objective and subjective 
standards for an award of total rating based on 
unemployability.  When the veteran's schedular rating is less 
than total (for a single or combination of disabilities), a 
total rating may nonetheless be assigned when:  1) if there 
is only one disability, this disability shall be ratable at 
60 percent or more; and 2) if there are two or more 
disabilities, at least one disability shall be ratable at 40 
percent or more, and there must be sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  A total disability rating may also be 
assigned pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b) for veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).  

Service connection is presently in effect for residuals of a 
head injury, to include dysthymia, currently rated as 50 
percent disabling; status post fracture of the left tibia and 
fibula, with a history of osteomyelitis, currently rated as 
10 percent disabling; migraine equivalent; currently rated as 
10 percent disabling; tinnitus, currently rated as 10 percent 
disabling; scar, occipital area, y-shaped, rated as 
noncompensable; scar, dorsum, right hand, rated as 
noncompensable; and scar, lateral right wrist, rated as 
noncompensable; his combined disability rating is 60 percent.  
As such the veteran's combined disability rating is less than 
70 percent, he does not presently meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  However, he 
may still be entitled to a TDIU on an extra-schedular basis, 
pursuant to 38 C.F.R. § 4.16(b).

The record contains two Applications for Increased 
Compensation Based on Unemployability, received in February 
1997 and May 1997.  On those applications, the veteran 
indicated that he has a high school education, plus some Navy 
training.  His past work experience includes his work in the 
Navy as an aviation structural mechanic.  Following service 
separation, he held a position in sales and service from 
January 1993 to April 1994.  From June 1994 to February 1996, 
he was a laborer and erected steel buildings.  From February 
1997 to March 1997, he had a sales position.  He indicated 
that he became too disabled to work in March 1996.  

Information in the veteran's claims folder reveals the 
following.  A review of the medical evidence indicates that 
in a May 1996 VA examination report, the examiner described 
the veteran as "impaired in his employability," and 
indicated that this impairment was of at least a moderate 
degree. 

In a June 1999 VA examination report, the veteran indicated 
that after service separation, his jobs included sales and 
work as a laborer.  He reported that in July 1998, he was 
sentenced to prison for three years.  He was released in 
March 1999, and reportedly started school.  He was not 
currently employed.  The veteran reported to the examiner 
that he was undergoing a change in his life to maintain a 
more stabilized lifestyle, including stable employment.  He 
was going to school for two years, taking studies in 
electronics technology.  

The Board finds no basis to award the veteran a TDIU.  While 
the veteran's service-connected disabilities, including 
residuals of a head injury, to include dysthymia, status post 
fracture of the left tibia and fibula, with a history of 
osteomyelitis, migraine equivalent, tinnitus, and scars may 
result in some degree of industrial impairment, the 
preponderance of the evidence is against a finding that the 
veteran's disabilities render him unable to obtain or retain 
substantially gainful employment.  Significantly, there is no 
medical opinion of record that the veteran's service-
connected disabilities have interfered with his employability 
to such a degree that he is unable to secure and follow a 
substantially gainful occupation.  Moreover, recent evidence 
of record indicates that the veteran was pursuing school and 
trying to stabilize his lifestyle.  

In short, the Board finds no medical statement or other 
evidence indicating the veteran is unable to work due to his 
service-connected disabilities.  Furthermore, while the Board 
acknowledges the May 1996 VA medical opinion that indicates 
the veteran was "impaired in his employability," the Board 
emphasizes that difficulty in obtaining or retaining 
employment is not the standard; rather, it must be shown that 
the veteran's service-connected disabilities preclude all 
forms of substantially gainful employment, consistent with 
his educational and vocational history.  Such is not shown 
here by persuasive evidence.  Indeed, the veteran has held a 
variety of different jobs, and is currently attending school.  
Additionally, the veteran has expressed interest in obtaining 
employment.  In short, there is simply no persuasive evidence 
of record that supports the veteran's claim that he is 
unemployable by virtue of his service-connected disabilities.  

As such, the Board finds that the preponderance of the 
evidence is against a finding that the veteran is 
unemployable due to his service-connected disabilities.  The 
Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claim for a total rating; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is inapplicable.  See Gilbert, 1 Vet. App. at 55-56.










ORDER

The schedular criteria not having been met, the claim for 
assignment of a rating in excess of 50 percent for residuals 
of a head injury, to include dysthymia, is denied.

The claim for entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

